Title: To George Washington from Ludwell Lee, 11 May 1797
From: Lee, Ludwell
To: Washington, George



Sir
Shuters hill 11th May 1797

Two English farmers, who wish to farm Lands in this part of the Country, have desired an introduction to you; understanding that you have an inclination to rent some part of yours—I have undertaken this in the first instance, tho I hope, their knowledge, & capability for the business they profess, will recommend them to you more than any thing I can say in their favor. I believe them however, well skilled in farming. With sentiments of the highest respect I have the honor to be Sir, Yr most Obedt Servt

Ludwell Lee

